Citation Nr: 1711815	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  10-40 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for lumbar strain with degenerative arthritis (a low back disability), to include consideration of separately ratable neurologic impairment.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1999 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, continued a 20 percent disability rating for the low back disability, effective October 14, 2009.

This matter has been previously remanded by the Board in July 2016.  

The issue of entitlement to a TDIU has been raised by the record and has been added to the appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453, 54 (2009) (holding that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation); see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (holding that a separate, formal claim is not required in cases where an informal claim for TDIU has been reasonably raised).

As will be discussed in further detail below, the issues of entitlement to an increased rating for a low back disability and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Resolving any doubt in the Veteran's favor, for the entire period on appeal, his low back disability has been productive of neurologic signs and symptoms in the bilateral lower extremities which most nearly approximate lumbar radiculopathy.




CONCLUSIONS OF LAW

1.  For the entire period on appeal, the criteria for a separate 10 percent rating, but no higher, for right lower extremity radiculopathy are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a; DC 8520 (2016).

2.  For the entire period on appeal, the criteria for a separate 10 percent rating, but no higher, for left lower extremity radiculopathy are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a; DC 8520 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In a claim for an increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim; namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In addition, general notice is required regarding how disability ratings and effective dates are assigned.  Id.  In this case, the Veteran was provided with notice that complied with the VCAA in pre adjudicatory letters dated in November 2009 and February 2010.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's VA treatment records, identified private treatment records, VA examination reports from December 2009, March 2010, May 2015, and September 2016, lay statements, and the Veteran's statements.  The Board finds the evidence currently of record adequate to decide the issue decided herein.  

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim.

Entitlement to Separate Compensable Ratings for
Bilateral Lower Extremity Radiculopathy - Analysis

On review of the evidence currently of record, the Board construes the Veteran's reports of bilateral lower extremity radiculopathy as a separate neurological manifestation of his service-connected low back disability.  As will be discussed in further detail below, the Board is not adjudicating the increased rating claim for the Veteran's service-connected low back disability per se in this decision, but rather is remanding it for further development.

Nonetheless, the Board finds that there is sufficient evidence to adjudicate whether the Veteran has neurological manifestations in the form of bilateral lower extremity radiculopathy secondary to his low back disability.  In light of the favorable outcome of this decision, the Veteran is not prejudiced in any way by addressing the Veteran's bilateral lower extremity radiculopathy and adjudicating whether a separate rating is warranted. 

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. §§ 4.2, 4.41.  An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.

Disabilities of the spine are evaluated under the General Formula for Diseases and Injuries of the Spine (General Rating Formula), 38 C.F.R. § 4.71a, and intervertebral disc disease can alternatively be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula). 

Notably, separate ratings for neurological manifestations may be warranted under 38 C.F.R. § 4.124a if supported by objective medical evidence. 

DC 8520 provides ratings for incomplete paralysis of the sciatic nerve.  38 C.F.R. 
§ 4.124a.  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124, DC 8520.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  Id.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id. 

In light of all evidence, both lay and medical, the Board finds that the evidence is in equipoise as to whether there is evidence of radiculopathy or, at the very least, signs or symptoms analogous to radiculopathy in the bilateral lower extremities for the entire period on appeal.  In this regard, the record demonstrates that the Veteran has repeatedly reported radicular signs and symptoms in each leg stemming from his lumbar spine disability.  A December 2009 VA physical therapy note shows that the Veteran had lower extremity "radiation of pain/numbness down into the feet."  During a March 2010 VA-sponsored examination, the Veteran reported symptoms of paresthesia and numbness.  He stated that he had weakness of the leg and that his low back pain traveled down to his legs.  He described the pain as severe.  Bilateral lower extremity reflexes were hypoactive.  A May 2011 VA treatment record indicated that the Veteran occasionally had pain that radiated down the back of his leg.  An April 2015 VA chiropractic note indicated that the Veteran reported radiation in to the right and left legs to the feet at times.  A March 2016 VA treatment note indicated that the Veteran's low back pain "sometimes radiates deep bilat[eral] buttock and feels legs weak [sic]."  Private treatment notes dated in May 2016 from Lotus Spine & Pain reflect that the Veteran had bilateral radicular symptoms, but with less frequent radiation into the left thigh; the pain was described as constant, throbbing, shooting, sharp, aching, and stabbing, with severity ranging from three to 10 out of 10 in severity; a diagnosis of radiculopathy, lumbar region, is shown.  Private treatment notes from Lotus Spine & Pain dated in early-June 2016 show a history of lumbar spondylosis with bilateral radicular symptoms at L5 dermatome previously receiving caudal epidural injections.  He was to be reassessed in two weeks at which time they would consider caudal steroid injections for his radicular symptoms.  Subsequent June 2016 private notes indicate a long history of low back pain and right radicular symptoms; a diagnosis of radiculopathy, lumbar region is shown.  The September 2016 VA examination report indicated that the Veteran's deep tendon reflexes were hypoactive, bilaterally.  

The medical evidence reflects the Veteran's consistent reports regarding radicular symptoms beginning in the low back and radiating into the lower extremities.  This radicular pain into his legs is an observable symptom that the Veteran is competent to report.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Thus, with resolution of all reasonable doubt in the Veteran's favor, the Board finds that separate ratings of 10 percent for right and left lower extremity radiculopathy, as neurological manifestations of the service-connected low back disability, are warranted back to the date of the Veteran's increased rating claim.  The separate 10 percent ratings are awarded under DC 8520 for mild incomplete paralysis of the sciatic nerves.  

However, higher ratings of 20 percent rating are not warranted, as the Veteran's radicular symptoms are only intermittent (see May 2011 VA treatment note, April 2015 VA chiropractic note, and March 2016 VA treatment note), and solely sensory.  The evidence does not meet or approximate a finding of radicular impairment to a moderate degree in either leg.  See 38 C.F.R. § 4.124a. 

ORDER

For the entire period on appeal, a separate 10 percent disability rating for right lower extremity radiculopathy, secondary to a service-connected low back disability, is granted, subject to controlling regulations governing the payment of monetary awards.

For the entire period on appeal, a separate 10 percent disability rating for left lower extremity radiculopathy, secondary to a service-connected low back disability, is granted, subject to controlling regulations governing the payment of monetary awards.

REMAND

Unfortunately, further development is necessary prior to analyzing the merits of the remaining claims.

In September 2016, the Veteran was afforded a VA examination to determine the nature and severity of his low back disability.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The September 2016 VA examination report does not include joint testing results for pain on active and passive motion.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  In addition, the VA examination report indicates that pain was noted on range of motion testing, but does not indicate the point at which pain began.  Therefore, a new examination is necessary to obtain the results of such testing.

In addition, as indicated above, the issue of entitlement to a TDIU has been raised by the record and has been added to the appeal.  In August 2015, the Veteran stated that his low back disability affected his work ethic and that he had resigned from his previous job, in part, due to his low back disability.  The Board, therefore, finds that an inferred claim of entitlement to a TDIU has been raised by the record.  See Rice, 22 Vet. App. 447.  However, in light of the Board's remand the issue of entitlement to an increased disability rating for a low back disability, the Board finds that the claim of entitlement to a TDIU must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Tyrues v. Shinseki, 23 Vet. App. 166, 177-78 (2009) (en banc).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all outstanding VA records, specifically to include records dated from August 2016 to the present.

2. Send the Veteran a VCAA notice letter informing him of what is needed to substantiate entitlement to TDIU and of the allocation of responsibilities between the Veteran and VA for obtaining relevant evidence on his behalf.

3. Perform any additional development with respect to the claim for a TDIU, to include obtaining from the Veteran a detailed statement regarding his educational attainment, post-service work history, and additional training (VA Form 21-8940).  All actions to obtain the requested statement should be documented fully in the claims file. 

4.  Then, schedule the Veteran for a VA examination to determine the nature and severity of his low back disability.  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner.  All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.


After reviewing the claims file and examining the Veteran, the examiner is asked to:

(a) Indicate all signs, symptoms, and manifestations due to the service-connected low back disability currently shown.

(b) Conduct range of motion testing of the thoracolumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing.  The examiner should specifically describe the point at which pain begins during range of motion testing and any additional functional limitations due to pain.

(c) Comment on the functional impairments, if any, caused by the service-connected low back disability with regard to his ability to perform tasks, including sedentary and physical tasks.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

5.  Then, perform any additional development with respect to the claim for an increased rating for a low back disability that is warranted based on the VA examination report and any other new evidence, to include referral for extraschedular consideration.

6.  After completion of the above and compliance with the requested actions has been ensured, readjudicate the claims on appeal on the basis of the additional evidence of record.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


